DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 24 Feb 2022 has been entered.  Claims 1-15 are currently pending in the application.  

Response to Arguments
Applicant’s arguments filed on 24 Feb 2022 have been fully considered.   While arguments and amendments have overcome the 35 USC § 101, they are not persuasive in regards to the 35 USC § 102 and 35 USC § 103 rejections as the claims are currently written.  
The Examiner agrees that this amendment has overcome the previous rejection.  Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to the citations being used in the current rejection.  In this office action, new references Martin and Falk have been used to reject the claims.  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin, et al, U. S. Patent Application Publication 5,862,455 (“Martin”).
Regarding claim 1, Martin teaches:
(Currently Amended) A radar target emulator having a superimposition apparatus, wherein the superimposition apparatus comprises: (Martin, column 3, lines 31-35, “FIG. 1 is a block diagram of a first example of a balanced or symmetrical fading simulator which can be built from commercially available components in accordance with the principles of the present invention.”; a radar emulator that provides multiple branches of an emulated signal from a single input and provides a single output).
a first input provided to receive a first signal; a second input provided to receive a second signal; (Martin, column 3, lines 50-67, “Referring now more particularly to the embodiment shown in FIG. 1, a modulated input signal having a bandwidth of, say, 45 MHz and a median frequency of, say, 75 MHz is fed into a ‘Magic-T’ splitter 10 which generates two substantially identical outputs that are fed through two substantially identical parallel paths (Path A and Path B) to be re-combined in Magic-T combiner 12 to form the desired faded test-signal output.”; that a common source signal can be split into at least two signals and then recombined using a directional “Magic T”; for the purposes of claim 1, signal 24 is the first signal; signal 26 of device 14 in figure 1 is the second signal; and the common source signal is split downwards into device 18).

    PNG
    media_image1.png
    722
    1003
    media_image1.png
    Greyscale

a first attenuation device connected to the first input in signal-carrying fashion and configured to attenuate the first signal, and provide a first attenuated signal; a second attenuation device connected to the second input in a signal-carrying fashion and configured to attenuate the second signal, and provide a second attenuated signal; and (Martin, figure 1, column 4, lines 1-32, “Attenuator circuit 14 comprises a quadrature hybrid splitter 22 which generates an un-phase shifted output signal (“0 Degrees”) on line 24 and a 90° phase shifted output signal (“90 Degrees) on line 26. The signal on line 24 is fed to a first inverting attenuator 28 which may be controlled by means of a unit 30 to vary the amplitude of the in-phase component in Path A (hence the label “A.I.” on unit 30). The quadrature signal on line 26 is fed to a second inverting attenuator 32 which is arranged in parallel with 10 attenuator 28 and is substantially identical thereto.”; that the previously designated lines 24 and 26 can have independently adjustable attenuators).
an addition device configured to add the first attenuated signal and the second attenuated signal and output a corresponding output signal. wherein the first signal and the second signal stem from a common source signal,  (Martin, figure 1, column 4, lines 1-32, “Finally the in-phase and quadrature outputs of attenuators 28 and 32 are combined in a Magic-T arranged as combiner circuit 36.”; that the split lines 24 and 26 have originated a splitter 10 from a common input signal; that the signals have been attenuated and then re-combined at device 36; that both the split lines originate at signal splitter 10 from a common input).
 wherein the common source signal is delayed via a time delay device and (Martin, column 3, lines 59-65, “Path B comprises an identical complex attenuator circuit 18 in series with a delay-line 20 that is essentially the 60 same as delay line 16 except that it need not be controllable.”; that each of the signals can be routed through delay elements and recombined in a directional Magic T coupling).
 branched via a directional coupler device into the first signal and the second signal, and  (Martin, figure 1, column 4, lines 1-32, “Attenuator circuit 14 comprises a quadrature hybrid splitter 22 which generates an un-phase shifted output signal (“0 Degrees”) on line 24 and a 90° phase shifted output signal (“90 Degrees) on line 26.”; that the split lines between devices 14 and 18 can be split again into signals 24 and 26).
wherein the common source signal is received by a receiver device and fed to the time delay device.  (Martin, column 3, lines 59-65, “Path B comprises an identical complex attenuator circuit 18 in series with a delay-line 20 that is essentially the 60 same as delay line 16 except that it need not be controllable. [ccc 4, lines 20-25] Thus after combining the signals from the two paths A and B by means of combiner 12, the output of the simulator is the modulated input with a superimposed fade notch.”; that the original input line has been split by three directional couplers; that the four split lines in devices 14 and 18 have each been delayed; that all four signals are re-coupled and presented as an output to a fading simulator; here the common source has been presented with an adjustable attenuation of zero added back to the receiver via the couplings and delay element 20).
Regarding claim 2, Martin teaches (Currently Amended) The radar target emulator according to claim 1, wherein the first and the second attenuation device are at least substantially independently adjustable. (Martin, figure 1, column 4, lines 1-32, “Attenuator circuit 14 comprises a quadrature hybrid splitter 22 which generates an un-phase shifted output signal (“0 Degrees”) on line 24 and a 90° phase shifted output signal (“90 Degrees) on line 26. The signal on line 24 is fed to a first inverting attenuator 28 which may be controlled by means of a unit 30 to vary the amplitude of the in-phase component in Path A (hence the label “A.I.” on unit 30). The quadrature signal on line 26 is fed to a second inverting attenuator 32 which is arranged in parallel with 10 attenuator 28 and is substantially identical thereto.”; that the previously designated lines 24 and 26 can have independently adjustable attenuators).
Regarding claim 3, Martin teaches (Currently Amended) The radar target emulator according to claim 1, wherein  at least one of the first attenuation device and the second attenuation device is a substantially continuous and/or dynamically adjustable attenuation device. (Martin, figure 1, column 4, lines 1-32, “Attenuator circuit 14 comprises a quadrature hybrid splitter 22 which generates an un-phase shifted output signal (“0 Degrees”) on line 24 and a 90° phase shifted output signal (“90 Degrees) on line 26. The signal on line 24 is fed to a first inverting attenuator 28 which may be controlled by means of a unit 30 to vary the amplitude of the in-phase component in Path A (hence the label “A.I.” on unit 30). The quadrature signal on line 26 is fed to a second inverting attenuator 32 which is arranged in parallel with 10 attenuator 28 and is substantially identical thereto.”; that the previously designated lines 24 and 26 can have independently adjustable attenuators).
Regarding claim 4, Martin teaches (Currently Amended) The radar target emulator according to claim 1, further comprising: a third input provided to receive a third signal; a third attenuation device connected to the third input in signal-carrying fashion and configured to attenuate the third signal, and provide a third attenuated signal; wherein the addition device is configured to add the first attenuated signal, the second attenuated signal and the third attenuated signal and output a corresponding output signal. (Martin, figure 1, column 4, lines 17-25, “It will be appreciated that the output of each of the complex attenuator circuits (14 and 18) will be the input signal to the simulator with its amplitude attenuated by a controlled amount and its phase at any angle within 2.pi. radians. Thus after combining the signals from the two paths A and B by means of combiner 12, the output of the simulator is the modulated input with a superimposed fade notch.”; that the system has at least four split signals; in this case the third input is the top path of device 18 and the fourth input is the bottom path of device 18; each path has its independently adjustable attenuator; that all four paths are recombined in devices 36 and 12).
Regarding claim 5, Martin teaches (Currently Amended) The radar target emulator according to claim 4, wherein the first signal, the second signal, and the third signal stem from a common source signal and differ from each other in terms of at least one property. (Martin, figure 1, column 4, lines 17-25, “It will be appreciated that the output of each of the complex attenuator circuits (14 and 18) will be the input signal to the simulator with its amplitude attenuated by a controlled amount and its phase at any angle within 2.pi. radians. Thus after combining the signals from the two paths A and B by means of combiner 12, the output of the simulator is the modulated input with a superimposed fade notch.”; that the system has at least four split signals; in this case the third input is the top path of device 18 and the fourth input is the bottom path of device 18; each path has its independently adjustable attenuator; that all four paths are recombined in devices 36 and 12; that the independently adjustable attenuators for all four signals can be “different”).
Regarding claim 7, Martin teaches:
(Currently Amended) A method for superimposing signals, comprising the steps: (Martin, column 3, lines 31-35, “FIG. 1 is a block diagram of a first example of a balanced or symmetrical fading simulator which can be built from commercially available components in accordance with the principles of the present invention.”; a radar emulator that provides multiple branches of an emulated signal from a single input and provides a single output).
S1 applying a first signal to a first attenuation device and a second signal to a second attenuation device; S2 attenuating the first signal and the second signal to different degrees of attenuation by means of the first and second attenuation devices, wherein a degree of attenuation of at least one of the first attenuation device and the second attenuation device can be set and/or varied dynamically, incrementally, or at least substantially continuously;  (Martin, figure 1, column 4, lines 1-32, “Attenuator circuit 14 comprises a quadrature hybrid splitter 22 which generates an un-phase shifted output signal (“0 Degrees”) on line 24 and a 90° phase shifted output signal (“90 Degrees) on line 26. The signal on line 24 is fed to a first inverting attenuator 28 which may be controlled by means of a unit 30 to vary the amplitude of the in-phase component in Path A (hence the label “A.I.” on unit 30). The quadrature signal on line 26 is fed to a second inverting attenuator 32 which is arranged in parallel with 10 attenuator 28 and is substantially identical thereto.”; that the previously designated lines 24 and 26 can have independently adjustable attenuators).
S3 providing a first attenuated signal and a second attenuated signal; S4 adding the first attenuated signal and the second attenuated signal; and S5 providing an output signal, wherein the output signal exhibits a desired mixture of the first signal and the second signal. (Martin, figure 1, column 4, lines 1-32, “Finally the in-phase and quadrature outputs of attenuators 28 and 32 are combined in a Magic-T arranged as combiner circuit 36.”; that the split lines 24 and 26 have been attenuated and then re-combined at device 36; that both the split lines originate at signal splitter 10 from a common input and are rejoined at combiner 36 enroute to the receiving device).
wherein the first signal and the second signal stem from a common source signal,  (Martin, column 3, lines 50-67, “Referring now more particularly to the embodiment shown in FIG. 1, a modulated input signal having a bandwidth of, say, 45 MHz and a median frequency of, say, 75 MHz is fed into a ‘Magic-T’ splitter 10 which generates two substantially identical outputs that are fed through two substantially identical parallel paths (Path A and Path B) to be re-combined in Magic-T combiner 12 to form the desired faded test-signal output.”; that a common source signal can be split into at least two signals and then recombined using a directional “Magic T”; for the purposes of claim 1, signal 24 is the first signal; signal 26 of device 14 in figure 1 is the second signal; and the common source signal is split downwards into device 18).
wherein the common source signal is delayed via a time delay device and (Martin, column 3, lines 59-65, “Path B comprises an identical complex attenuator circuit 18 in series with a delay-line 20 that is essentially the 60 same as delay line 16 except that it need not be controllable.”; that each of the signals can be routed through delay elements and recombined in a directional Magic T coupling).
branched via a directional coupler device into the first signal and the second signal, and  (Martin, figure 1, column 4, lines 1-32, “Attenuator circuit 14 comprises a quadrature hybrid splitter 22 which generates an un-phase shifted output signal (“0 Degrees”) on line 24 and a 90° phase shifted output signal (“90 Degrees) on line 26.”; that the split lines between devices 14 and 18 can be split again into signals 24 and 26).
wherein the common source signal is received by a receiver device and fed to the time delay device.  (Martin, column 3, lines 59-65, “Path B comprises an identical complex attenuator circuit 18 in series with a delay-line 20 that is essentially the 60 same as delay line 16 except that it need not be controllable. [ccc 4, lines 20-25] Thus after combining the signals from the two paths A and B by means of combiner 12, the output of the simulator is the modulated input with a superimposed fade notch.”; that the original input line has been split by three directional couplers; that the four split lines in devices 14 and 18 have each been delayed; that all four signals are re-coupled and presented as an output to a fading simulator; here the common source has been presented with an adjustable attenuation of zero added back to the receiver via the couplings and delay element 20).
Regarding claim 8, Martin teaches (Currently Amended) The method according to claim 7, wherein in S1 a third signal is applied to a third attenuation device; in S2 the third signal is modified by the third attenuation device to a differing degree of attenuation than the degree of attenuation of at least one of the first and second attenuation device, wherein a degree of attenuation of the third attenuation device can be modified, dynamically or incrementally, at least substantially continuously; in S3 a third attenuated signal is provided; and in S4 the first attenuated signal, the second attenuated signal, and the third attenuated signal are added such that the output signal exhibits a desired mixture of the first signal, the second signal and the third signal. (Martin, figure 1, column 4, lines 17-25, “It will be appreciated that the output of each of the complex attenuator circuits (14 and 18) will be the input signal to the simulator with its amplitude attenuated by a controlled amount and its phase at any angle within 2.pi. radians. Thus after combining the signals from the two paths A and B by means of combiner 12, the output of the simulator is the modulated input with a superimposed fade notch.”; that the system has at least four split signals; in this case the third input is the top path of device 18 and the fourth input is the bottom path of device 18; each path has its independently adjustable attenuator; that all four paths are recombined in devices 36 and 12).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of https://en.wikipedia.org/wiki/Potentiometer accessed on 20 May 2022 as definition of “attenuator’ (“Wikipedia”).
Regarding claim 6, Martin teaches (Currently Amended) The radar target emulator according to claim 4.
Martin does not explicitly teach wherein at least one of the degree of attenuation of the first attenuation device, the degree of attenuation of the second attenuation device, and the degree of attenuation of the third attenuation device is set and/or varied between a lower extreme value and an upper extreme value..
Wikipedia teaches wherein at least one of the degree of attenuation of the first attenuation device, the degree of attenuation of the second attenuation device, and the degree of attenuation of the third attenuation device is set and/or varied between a lower extreme value and an upper extreme value. (Wikipedia, paragraph 1, “The measuring instrument called a potentiometer is essentially a voltage divider used for measuring electric potential (voltage); the component is an implementation of the same principle, hence its name.”; that a potentiometer is a voltage divider, therefore has a range of 100% of the voltage or 0% of the voltage as is well known in the art).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the definition of Wikipedia to Martin at the time the application was filed in order to show one of several definitions of an adjustable potentiometer.  Here Wikipedia’s voltage dividing potentiometer has been used to show that passive attenuators can be divided in a range from 100% to zero% of the original signal.
Regarding claim 9, Martin teaches (Currently Amended) The method according to claim 8.
Martin does not explicitly teach wherein at least one of the degree of attenuation of the first attenuation device, the degree of attenuation of the second attenuation device, and the degree of attenuation of the third attenuation device, is set and/or varied between a lower extreme value and an upper extreme value..
Wikipedia teaches wherein at least one of the degree of attenuation of the first attenuation device, the degree of attenuation of the second attenuation device, and the degree of attenuation of the third attenuation device, is set and/or varied between a lower extreme value and an upper extreme value. (Wikipedia, paragraph 1, “The measuring instrument called a potentiometer is essentially a voltage divider used for measuring electric potential (voltage); the component is an implementation of the same principle, hence its name.”; that a potentiometer is a voltage divider, therefore has a range of 100% of the voltage or 0% of the voltage as is well known in the art).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the definition of Wikipedia to Martin at the time the application was filed in order to show one of several definitions of an adjustable potentiometer.  Here Wikipedia’s voltage dividing potentiometer has been used to show that passive attenuators can be divided in a range from 100% to zero% of the original signal.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, as modified by Wikipedia, in view of Haghighi, et al, U. S. Patent Application Publication 2017 /0307732 (“Haghighi”).
Regarding claim 10, Martin, as modified by Wikipedia, teaches (Currently Amended) The method according to claim 9,.
Martin, as modified by Wikipedia, does not explicitly teach:
wherein the S2 attenuating step further comprises:
S2a the degree of attenuation of the first attenuation device is increased while the degree of attenuation of the second attenuation device is at least substantially simultaneously decreased, and the degree of attenuation of the third attenuation device at least substantially corresponds to the upper extreme value; and
S2b upon the degree of attenuation of the first attenuation device at least substantially reaching the upper extreme value, and the degree of attenuation of the second attenuation device at least substantially reaching the lower extreme value: the degree of attenuation of the second attenuation device is increased while the degree of attenuation of the third attenuation device is at least substantially simultaneously decreased, and the degree of attenuation of the first attenuation device at least substantially corresponds to the upper extreme value; and
a fourth signal is applied to the first attenuation device..
Haghighi teaches:
wherein the S2 attenuating step further comprises: (Haghighi, figures 10a-10c, paragraphs 0163-0179, “[0163] FIGS. 10a-10c schematically illustrates various cases of target movement used in analytic target generation. This is a simplified version of the above described calculations in conjunction with FIGS. 8 and 9. [0164] FIG. 10a illustrates two pedestrians 29, 30 crossing a road 31 in front of vehicle 32. [0165] FIG. 10b illustrates two vehicles 32, 33 moving along a linear path, for instance along a lane of the road 31. [0166] FIG. 10c illustrates detection of moving objects by a rear radar. [0167] For generation of virtual targets in the cases described in conjunction with FIGS. 10a-10c, we need to calculate what the radar receives from the desired target. This is further elaborated on below. [0179] Generation of this signal for each movement pattern and playing them to the radar system in vehicle under test in FIG. 1 is equivalent to the observation of virtual targets in the corresponding situations by the radar.”; that each radar 1-4 can have multiple targets, that each scenario can have any number of analytic or any number of virtual targets; that the generated targets in each case can be independently created; the scenarios can also have similar sources from either the “record-and-play” or the analytical approach;).
S2a the degree of attenuation of the first attenuation device is increased while the degree of attenuation of the second attenuation device is at least substantially simultaneously decreased, and the degree of attenuation of the third attenuation device at least substantially corresponds to the upper extreme value; and (Haghighi, figures 8 & 9, paragraph 0149-0153, “[0149] The scenario of a target moving along a straight path in front of a radar can be quite common in automotive field. … In FIG. 8 the motion is illustrated in a planar coordinate system, where each point on the line can be provided with an x and y coordinate. [0153] FIG. 9 illustrates an example of a motion model for a target moving along an arbitrary path. The signature of a point target PT moving on an arbitrary path is described by equation 11,”; that targets can be simulated as closing targets by decreasing a delay element and decreasing attenuation; that opening targets can be simulated by increasing the delay and increasing attenuation, in accordance with the well known radar detection equation; that the attenuation across multiple azimuths and ranges prior to entering a radar FOV and while exiting a radar FOB (i.e. upper and lower extremes)).
S2b upon the degree of attenuation of the first attenuation device at least substantially reaching the upper extreme value, and the degree of attenuation of the second attenuation device at least substantially reaching the lower extreme value: the degree of attenuation of the second attenuation device is increased while the degree of attenuation of the third attenuation device is at least substantially simultaneously decreased, and the degree of attenuation of the first attenuation device at least substantially corresponds to the upper extreme value; and (Haghighi, paragraph 0107, “[0107] The analogue signal from processing unit is converted to digital in a digital-to-analogue converter 15. It may be required to adjust the amplitude and range of the signature in order to make it suitable to be transmitted by the RF front end, 16.”; that each of the targets can change their amplification and the range of their virtual detection by the radar; that any chosen scenario can have closing virtual targets as in figure 10c (each target walking slightly closer to the radar 32) or each virtual target can have increasing ranges as in figure 10a (each target walking away from the radar 32)).
a fourth signal is applied to the first attenuation device. (Haghighi, figures 10a-10c, paragraphs 0163-0179, “[0163] FIGS. 10a-10c schematically illustrates various cases of target movement used in analytic target generation. This is a simplified version of the above described calculations in conjunction with FIGS. 8 and 9. [0164] FIG. 10a illustrates two pedestrians 29, 30 crossing a road 31 in front of vehicle 32. [0165] FIG. 10b illustrates two vehicles 32, 33 moving along a linear path, for instance along a lane of the road 31. [0166] FIG. 10c illustrates detection of moving objects by a rear radar. [0167] For generation of virtual targets in the cases described in conjunction with FIGS. 10a-10c, we need to calculate what the radar receives from the desired target. This is further elaborated on below. [0179] Generation of this signal for each movement pattern and playing them to the radar system in vehicle under test in FIG. 1 is equivalent to the observation of virtual targets in the corresponding situations by the radar.”; that each radar 1-4 can have multiple targets, that each scenario can have any number of analytic or any number of virtual targets; that the generated targets in each case can be independently created. In this case, Applicant has taken the first attenuation device to its “upper extreme value” which is typically a “null signal” output, and then added a fourth signal to be nulled).
In view of the teachings of Haghighi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Haghighi to Martin and Wikipedia at the time the application was filed in order to show that a radar simulator can be used to test a vehicle. Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Haghighi to Martin before the effective filing date of the claimed invention in order to combine Martin’s simulator circuitry with Haghighi’s simulator circuitry.  The two slightly different circuits merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 11, Martin, as modified by Wikipedia and Haghighi, teaches (Currently Amended) The method according to claim 10.
Haghighi further teaches wherein the S2 attenuating step further comprises: S2c upon the degree of attenuation of the second attenuation device at least substantially reaching the upper extreme value, and the degree of attenuation of the third attenuation device at least substantially reaching the lower extreme value: the degree of attenuation of the third attenuation device is increased while the degree of attenuation of the first attenuation device is at least substantially simultaneously decreased, and the degree of attenuation of the second attenuation device at least substantially corresponds to the upper extreme value. (Haghighi, figures 10a-10c, paragraphs 0163-0179, “[0163] FIGS. 10a-10c schematically illustrates various cases of target movement used in analytic target generation. This is a simplified version of the above described calculations in conjunction with FIGS. 8 and 9. [0164] FIG. 10a illustrates two pedestrians 29, 30 crossing a road 31 in front of vehicle 32. [0165] FIG. 10b illustrates two vehicles 32, 33 moving along a linear path, for instance along a lane of the road 31. [0166] FIG. 10c illustrates detection of moving objects by a rear radar. [0167] For generation of virtual targets in the cases described in conjunction with FIGS. 10a-10c, we need to calculate what the radar receives from the desired target. This is further elaborated on below. [0179] Generation of this signal for each movement pattern and playing them to the radar system in vehicle under test in FIG. 1 is equivalent to the observation of virtual targets in the corresponding situations by the radar.”; that each radar 1-4 can have multiple targets, that each scenario can have any number of analytic or any number of virtual targets; that the generated targets in each case can be independently created; that the scenarios with open and closing targets require corresponding values of delay elements and attenuation in accordance with the well known radar equation).
In view of the teachings of Haghighi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Haghighi to Martin and Wikipedia at the time the application was filed in order to show that a radar simulator can be used to test a vehicle. Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Haghighi to Martin before the effective filing date of the claimed invention in order to combine Martin’s simulator circuitry with Haghighi’s simulator circuitry.  The two slightly different circuits merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Haghighi.
Regarding claim 12, Martin teaches (New) The radar target emulator according to claim 1.
Martin does not explicitly teach wherein the common source signal is a signal generated by a sensor of a vehicle..
Haghighi teaches wherein the common source signal is a signal generated by a sensor of a vehicle. (Haghighi, figure 2, paragraph 0106, “[0106] A detailed description of the hardware setup is indicated in FIG. 2. In the first approach for target generation, the record-and-play approach or pre-recorded approach, the radar recorder system 5 captures a real target scenario 6. The measurements of the real target scenario form a real target database 7, a real clutter database 8, as well as a database for real scenario conditions 9.”; that a simulated signal can originate from a “real target” measured scenario).
In view of the teachings of Haghighi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Haghighi to Martin at the time the application was filed in order to show that a radar simulator can be used to test a vehicle. Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Haghighi to Martin before the effective filing date of the claimed invention in order to combine Martin’s simulator circuitry with Haghighi’s simulator circuitry.  The two slightly different circuits merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 14, Martin teaches (New) The method according to claim 7.
Martin does not explicitly teach wherein the common source signal is a signal generated by a sensor of a vehicle..
Haghighi teaches wherein the common source signal is a signal generated by a sensor of a vehicle. (Haghighi, figure 2, paragraph 0106, “[0106] A detailed description of the hardware setup is indicated in FIG. 2. In the first approach for target generation, the record-and-play approach or pre-recorded approach, the radar recorder system 5 captures a real target scenario 6. The measurements of the real target scenario form a real target database 7, a real clutter database 8, as well as a database for real scenario conditions 9.”; that a simulated signal can originate from a “real target” measured scenario).
In view of the teachings of Haghighi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Haghighi to Martin at the time the application was filed in order to show that a radar simulator can be used to test a vehicle. Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Haghighi to Martin before the effective filing date of the claimed invention in order to combine Martin’s simulator circuitry with Haghighi’s simulator circuitry.  The two slightly different circuits merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Falk, et al, WIPO 2011/008146 (“Falk”).
Regarding claim 13, Martin teaches (New) The radar target emulator according to claim 5.
Martin does not explicitly teach wherein the second signal is received by a second time delay device, wherein the second signal is branched via a second directional coupler device into the third signal..
Falk teaches wherein the second signal is received by a second time delay device, wherein the second signal is branched via a second directional coupler device into the third signal. (Falk, figure 2A, page 14, lines 18-32, “Figure 2a shows the input waveform s,rf m-T) 201 , coming from an antenna element in the wideband array antenna. The input waveform 201 is successively time delayed in M-1 time steps T, 203, numbered from 1 to M-1 and being time delayed copies of the input waveform s.m.(m-T).”; that signals can be split using different time delays between the successive signals, that the outcome could be at least M different time-delayed and weighted (i.e. attenuated) signals).




    PNG
    media_image2.png
    327
    615
    media_image2.png
    Greyscale

In view of the teachings of Falk it would have been obvious for a person of ordinary skill in the art to apply the teachings of Falk to Martin at the time the application was filed in order to create a wideband signal that can be transmitted or received.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Falk to Martin before the effective filing date of the claimed invention in order to combine Martin’s simulator circuitry with Falk’s simulator circuitry.  The two slightly different circuits merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 15, Martin teaches (New) The method according to claim 8.
Martin does not explicitly teach wherein the second signal is received by a second time delay device, wherein the second signal is branched via a second directional coupler device into the third signal..
Falk teaches wherein the second signal is received by a second time delay device, wherein the second signal is branched via a second directional coupler device into the third signal. (Falk, figure 2A, page 14, lines 18-32, “Figure 2a shows the input waveform s,rf m-T) 201 , coming from an antenna element in the wideband array antenna. The input waveform 201 is successively time delayed in M-1 time steps T, 203, numbered from 1 to M-1 and being time delayed copies of the input waveform s.m.(m-T).”; that signals can be split using different time delays between the successive signals, that the outcome could be at least M different time-delayed and weighted (i.e. attenuated) signals).
In view of the teachings of Falk it would have been obvious for a person of ordinary skill in the art to apply the teachings of Falk to Martin at the time the application was filed in order to create a wideband signal that can be transmitted or received.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Falk to Martin before the effective filing date of the claimed invention in order to combine Martin’s simulator circuitry with Falk’s simulator circuitry.  The two slightly different circuits merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648